DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1,3-5, 7, 8, 11-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, US 2018/0026925 A1, and  in view of Karaoguz et al. US 2014/0228055 A1, and further in view of Liu et al., US 2016/0042224 A1.

4. 	As per claim 1, Kennedy discloses: A method comprising:
detecting a contextual condition at a client device, the contextual condition including location data;  (Kennedy, ¶13, “the system may determine from calendar information and geolocation information that the user is enjoying a birthday celebration with two of the user's friends at an Italian restaurant.” Notes: The geolocation information is interpreted as location data.”)
receiving facial tracking data at the client device, (Kennedy, ¶ 83, “the biometric components 730 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body gestures, or eye tracking), measure biosignals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram based identification), and the like.”).and
animating a presentation of graphical icon based on the facial tracking data. (Kennedy, ¶53, “In various embodiments, a customized graphic may be generated (460) based on data collected from a variety of sensor components, including (for example) the biometric components 730, motion components 734, environmental components 736, and/or position components 738 described below with reference to FIG. 7, as well as other sensor components.”)

5.	Kennedy doesn’t expressly disclose: selecting a graphical icon from among a plurality of graphical icons based on user profile data that includes a user input that correlates the graphical icon to the contextual condition; 

6.	 Karaoguz discloses: selecting a graphical icon from among a plurality of graphical icons based on user profile data that includes a user input that correlates the graphical icon to the contextual condition; (Karaoguz, ¶46 , “events and/or transactions may be displayed on a map with links and/or icons to digital diary information associated with a particular location… Presentation of digital diary information may be managed by default parameters and/or may be based on an application, user input and/or a user profile, for example.”, and ¶49, “the user profile module(s) 142 may comprise user input regarding collection of digital diary information and/or associations to be made between various digital diary information and/or other available data such as time, date and/or location.” Notes: “contextual condition including location data as disclosed above.”)

7.	Karaoguz is analogous art with respect to Kennedy because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of selecting a graphical icon from among a plurality of graphical icons based on user profile data that includes a user input that correlates the graphical icon to the contextual condition, as taught by Karaoguz 

8.    	As per claim 3, Kennedy in view of Karaoguz discloses The method of claim 1, wherein the selecting the graphical icon from among the plurality of graphical icons based on the contextual condition includes: accessing a user profile associated with the client device, the user profile comprising user profile data that correlates the graphical icon to the contextual condition (Cansino, ¶30, “Interface icon library component 230 can comprise one or more icons that can be selected from based on analysis of content data 202 via content analysis component 220.”), ¶48, “User preference data can additionally comprise nearly any other value to relay an aspect of a user associated with the user profile to enable selection of an icon based on that value as a criterion, for example, color preference(s), favorite/disliked animal(s), favorite/disliked song(s), favorite/disliked character(s), favorite/disliked food(s), age, nationality, ethnicity, location/region, phobia(s), likes/dislikes, abilities/disabilities, school(s), sport team(s), etc.”, and Abstract, “Context can be related to aspect of presented content, user profile information, historical content consumption, human interface data, etc. Context of content can be related to types, ratings, themes, metadata, etc., of content. This can enable selecting an icon that corresponds to the content being presented. Moreover, user profile data can allow more refined icon selection based on parameters that can be based on an entry of data associated with a user.”)

9.    	As per claim 4, Kennedy in view of Karaoguz discloses: The method of claim 1, wherein the client device is a first client device, the contextual condition includes user profile data associated with a second client device, and the method further comprises: receiving a request to generate a message to a second client device from the first client device; and selecting the graphical icon based on the user profile data associated with the second client device. (Kennedy, ¶48, “The user identifier may be retrieved (410) from input within the electronic message. For example, the user could input, via the user interface of the user's computing device, his or her name to generate a customized image based on the user's own avatar, as well as text, an image, or video of another individual (e.g., the user's friend) to generate a customized image using the user's friend's avatar.”)

10.   	 As per claim 5, Kennedy in view of Karaoguz discloses: The method of claim 1, wherein the contextual condition includes location data and temporal data. (Kennedy, ¶13, “In another example, the system may determine from a user's previous electronic messages and social media posts that the user is currently at home with the flu, and generate a custom graphic showing an unhappy avatar of the user laying in bed with a box of tissues and a thermometer in his/her mouth.”)

“Among other things, embodiments of the present disclosure improve the functionality of electronic messaging software and systems by generating and displaying customized graphics within electronic messages.”)

12.  	 As per claim 8, Kennedy in view of Karaoguz discloses: The method of claim 7, wherein the message includes an ephemeral message. (Kennedy, ¶51, “Additionally, the electronic message, the customized graphic, or both may be presented to the user and/or a recipient for a predetermined period of time, as discussed in more detail above with reference to ephemeral messages.”)

13.	Claims 11, and 19, which are similar in scope to claim 3, thus rejected under the same rationale.

14.	Claims 12, and 20, which are similar in scope to claim 4, thus rejected under the same rationale.

15.	Claims 13, which is similar in scope to claim 5, thus rejected under the same rationale.



17.	Claim 16, which is similar in scope to claim 8, thus rejected under the same rationale.

18.	Claims 2, 6, 10, 14, are 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, US 2018/0026925 A1, and  in view of Karaoguz et al. US 2014/0228055 A1, as applied to claim 1 above, and further in view of Liu et al., US 2016/0042224 A1.

19.    	As per claim 2, Kennedy in view of Karaoguz discloses: The method of claim 1 (See rejection of claim 1 above.)

20.	Kennedy in view of Cansino doesn’t expressly disclose: the receiving the facial tracking data at the client device includes:
capturing image data at the client device, the image data comprising a depiction of a set of facial landmarks; ()
generating a set of points based on positions of the set of facial landmarks, each point among the set of points corresponding to a facial landmark from among the set of facial landmarks; and
generating the facial tracking data based on the set of points.


capturing image data at the client device, the image data comprising a depiction of a set of facial landmarks; (Liu, Figure 5a, and ¶74, “Facial landmark localization in this example comprises positioning a plurality of facial landmark points 502 on the computer generated image of a face 500 to provide for localization of a feature.”)
generating a set of points based on positions of the set of facial landmarks, each point among the set of points corresponding to a facial landmark from among the set of facial landmarks; (Liu, ¶74, “In FIGS. 5a and 5b, the face landmark model created using facial landmark localization has 88 feature points: 16 points for the two eyebrows 504, 16 points for two eyes 506, 13 points for the nose 508, 22 points for the mouth 510, and 21 points for the face outline 512. Other numbers of facial landmark points may be used.”) and
generating the facial tracking data based on the set of points. (Liu, ¶99, “The positions of the user's fingertips in the cheek area of the user's face may be tracked and a corresponding cheek facial landmark in the computer generated image may be anchored about a point related to the tracked path of the user's fingers. For example, the cheek facial landmark may be anchored about a point located within the detected path of the user's fingers.”)

22.	Liu is analogous art with respect to Kennedy in view of Karaoguz because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the processes of that capturing image data at the client device, the image data 

23.   	As per claim 6, Kennedy in view of Karaoguz, and  in view of Liu discloses: The method of claim 1, wherein the animating the presentation of the graphical icon based on the facial tracking data includes: transposing the facial tracking data upon the graphical icon. (Liu, ¶74, “Facial landmark localization in this example comprises positioning a plurality of facial landmark points 502 on the computer generated image of a face 500 to provide for localization of a feature.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

24.	Claims 9, and 17, which are similar in scope to claim 1, thus rejected under the same rationale.

25.	Claims 10, and 18, which are similar in scope to claim 2, thus rejected under the same rationale.



Response to Arguments

27.	Applicant’s arguments with respect to claims 1-20 filed 02/03/2021 have been considered but are moot because. Applicant submitted new amended claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims. 

Conclusion 
 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619